Citation Nr: 1234014	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  02-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an organic brain syndrome.

2.  Entitlement to an effective date prior to May 5, 2005, for the grant of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously adjudicated the Veteran's claim in March 2011.  The Veteran was granted entitlement to a TDIU rating with an effective date of May 5, 2005.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision in regard to the effective date for the TDIU rating.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the September 2011 Joint Motion.  

The Court granted the Joint Motion for remand that same month and returned the case to the Board.

The Board wrote to the Veteran's attorney in April 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of the Veteran's claim.  The Veteran submitted a response to the Board that he had nothing further to support his claim.  This response was received in July 2012.

In March 2011, the Board had also remanded the issue of entitlement to service connection for organic brain syndrome.  The development on that issue has been completed and it is has been returned to the Board for appellate review.



FINDINGS OF FACT

1.  The evidence of record shows the Veteran suffered a mild concussion as a result of a motor vehicle accident in service in December 1975.

2.  The evidence of record does not show that the Veteran suffers from organic brain syndrome as a result of head trauma suffered in service.  

3.  The Veteran submitted a claim for entitlement to a TDIU rating on March 22, 2000.  

4.  The Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment from March 22, 2000.


CONCLUSIONS OF LAW

1.  The Veteran does not have organic brain syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  The criteria for the assignment of an effective date of March 22, 2000, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran served on active duty from July 1975 to April 1977.  He was discharged from service due to a disability involving coxa plana deformity of the left hip and received disability severance pay.  

The Veteran submitted his original claim for VA disability compensation benefits in June 1977.  He identified a left hip problem at that time.  He submitted a supplemental claim in October 1977.  He listed his left hip and fractures of his right femur and right tibia as well.  He did not list any residuals of a head injury.

The Veteran submitted a VA Form 21-4176, Report of Accidental Injury in Support of Claim for Compensation or Pension, dated in October 1977.  He provided information regarding a motor vehicle accident (MVA) that occurred on December 13, 1975, when the car he was a passenger in struck a bridge.  This occurred in Atchison County, Kansas.  The Veteran reported that he suffered a fracture of the (right) femur, shock, and an undisplaced fracture of the right tibia.  He was initially treated at Atchison Hospital and transferred to Munson Army Hospital (MAH) at Fort Leavenworth, Kansas, on December 15, 1975.

Records from Atchison Hospital reflect that the Veteran was admitted by ambulance following the MVA on December 14th.  The provisional diagnoses on admission included a probable concussion.  The Veteran was noted to have a bruise to the upper half of the right ear and tenderness in the right parietal scalp area.  The Short Stay Record noted the Veteran was conscious, "pretty coherent" and responded well to questions.  An x-ray of the skull was interpreted to show no evidence of fracture or destructive lesion.  The hospital records do not reflect any period of unconsciousness while treated.  The discharge diagnoses included mild concussion.  The Veteran was transferred to MAH for further care on December 15, 1975.

Records from MAH document inpatient treatment provided to the Veteran from December 15, 1975, to April 5, 1976.  This included doctors' progress notes, nursing notes, x-ray reports, as well as daily recorded vital signs.  There was no evidence of unconsciousness during the period of hospitalization.  The discharge summary, relying on contemporaneous medical entries, noted that the Veteran was said to be conscious by witnesses but he did not remember the accident or car ride.  The Veteran was noted to have ecchymosis of the left upper eyelid on his admission to MAH.  No complaints regarding a head injury were noted and no findings of any type of head injury residual were included in the summary.  

Service personnel records reflect that, because of the location of the Veteran's treatment, he was administratively assigned to the Marine Corps detachment at the U. S. Disciplinary Barracks (USDB) at Fort Leavenworth.  He was listed as sick in hospital from December 15, 1975, to April 16, 1976.  The Veteran was later transferred to Camp LeJeune, North Carolina, in October 1976.  

The Veteran was determined to be fit for duty and was transferred to an overseas assignment.  However, he developed problems with his left hip that eventually resulted in his being processed for a disability discharge in April 1977.  The medical evidence relied on for the Veteran's disability processing contained no mention of a head injury.

The Veteran was granted service connection for residuals of the fractures of his right femur and right tibia in February 1978.  The grant of service connection was based on service treatment records (STRs) as the Veteran failed to report for an examination.

The Veteran submitted a claim in November 1981.  He was seeking service connection for his left hip disability as well as increased ratings for his right femur and tibia.  He also listed having suffered a concussion.

The Veteran was afforded a VA examination in December 1981.  The examination included a neurological examination as well.  The examiner noted the Veteran's history of being in a MVA and having a cerebral concussion in 1975.  The Veteran related that he was unconscious for 24 hours.  The examiner noted that the Veteran did not complain of headache, dizziness, or blackouts referable to the concussion.  The examiner said the Veteran was mentally alert and oriented.  He also said that Cranial nerves II through XII were intact.  His impression was:  by history, cerebral concussion without residual.

The Veteran's claim was denied in February 1982.  No specific rating was made in regard to the Veteran's concussion.

The Veteran submitted several claims seeking service connection for his left hip disability.  He submitted a private medical report from October 1987 in that regard.  The physician's findings were limited to the Veteran's orthopedic complaints.

VA medical records documented his osteotomy surgery in August 1989.  

The Veteran sought service connection for scars on his left neck in August 1990.  He submitted a second VA Form 21-4176 to describe an incident where he was robbed in service and cut on the neck in November 1976.  He also submitted an original STR entry that noted treatment for two lacerations on the left side of his neck that were inflicted with a straight razor as a result of the incident.  

The RO attempted to obtain police reports associated with the incident but received negative replies to requests for records.

The Veteran was granted service connection for residuals of laceration to the left side of the neck in April 1991.  He was given a noncompensable disability rating.

As noted, the Veteran continued to seek service connection for his left hip disability.  He was denied service connection by way of a Board decision dated in September 1991.  However, the Board reconsidered the prior decision and issued a new decision that granted service connection in July 1992.  In August 1992, the RO issued a rating decision to implement the Board's decision.  The Veteran received a 10 percent rating for his left hip disability.

Additional VA records noted that the Veteran underwent total left hip arthroplasty in November 1990.  In March 1993, the Veteran was granted a 30 percent rating from August 15, 1989, based on his left hip osteotomy and then a 100 percent rating from the date of admission for his left hip surgery, October 31, 1990, to January 1, 1992.  A 50 percent rating was in effect thereafter.  

The Veteran submitted a claim for an increased rating for his left hip and service connection for a right hip and lumbar spine disabilities as secondary to the service-connected left hip disability in September 1997.  

VA treatment records for the period from October 1988 to September 1997 were obtained.  An entry from October 1988 addressed complaints related to the Veteran's left hip.  A mental hygiene clinic (MHC) note from March 13, 1990, noted that the Veteran was seen for help in coping with financial hardship and adjustment problems incurred by his orthopedic problems.  The examiner noted the Veteran's MVA in 1975 and injuries to his right leg and development of a problem with the left hip.  It was noted that the Social Security Administration (SSA) had denied his claim.  The Veteran was said to be well oriented and able to articulate his complex history and problems in a reasonably organized manner.  The examiner said there was no evidence of organicity or thought disorder and the Veteran's predominant affect was anger and frustration over the lack of administrative recognition of his needs.  The impression was adjustment disorder due to physical disability.  An entry from December 1991 noted that there was a brief contact with the Veteran in March 1990 but he had not returned for any additional help or counseling. 

The Veteran was afforded VA examinations in December 1998.  Based on the results of the examination, and evidence of record, the Veteran was granted service connection for right hip pain and chronic low back pain in March 1999.  Each disability was rated as 10 percent disabling.  The Veteran's left hip disability rating remained at 50 percent.

The Veteran, through his attorney representative, submitted a claim for increased ratings for his service-connected disabilities in March 2000.  He also submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He reported that he had last worked in 1991.  He listed two VA physicians as his primary care givers, a Dr. L.S., and a Dr. D.B.  Dr. L.S. was a psychiatrist that, as will be shown, saw the Veteran at regular intervals over a period of years.  Dr. D.B. followed the Veteran's general medical status.

The Veteran's attorney submitted a copy of a VA outpatient record dated October 24, 2000.  The entry was a psychiatric entry written to document the Veteran's follow up for his psychotropic medications.  The psychiatrist, Dr. S.B., noted the Veteran's chief problems were with temper, memory and being able to work.  He noted that the Veteran reported a car accident in 1975 that injured his left hip and rendered him unconscious.  Dr. S.B. said that, since the accident, the Veteran had been having problems with his memory, concentration and anger control.  He said the Veteran started seeing Dr. L.S. in September 1998.  He noted that the Veteran had been treated with Tegretol and counseling by a social worker.  Dr. S.B. also said that, to the best of his knowledge, the Veteran's left hip had been debilitating but he also had the above-noted mental symptoms that were referable to his brain injury.  He said that, in everyday life, the Veteran could not remember to take medications or where he put things.  His personal relationships had been sometimes violent and had been ruptured due to the violence.  He stated that the Veteran had been totally disabled for 10 years.  He added that the Veteran's hip could account for that but in addition he had the symptoms of organic brain disorder secondary to a closed head injury incurred in service.  He stated that he did not believe the Veteran was employable or will ever become so.  The assessment was organic amnestic syndrome secondary to closed head injury, history of alcoholism. 

VA treatment records for the period from January 1990 to August 2001 included the report for a magnetic resonance imaging (MRI) of the brain in February 1998.  The report stated the following ". . . No abnormal cerebral, brain stem and cerebellar signal is seen.  No enhancing mass lesion or vascular malformation is demonstrated.  No focal obliteration of the sulci is seen.  There is no evidence of old subdural or epidural hematoma."  The impression was that there was no evidence of intracerebral posttraumatic sequelae.  A neurology entry, reviewing the results of the MRI, noted the Veteran's MVA in 1975 with a concussion.  The entry focused on the Veteran's complaints involving pain in his left hip and back.  The examiner noted the results of the MRI but made no assessment relative to any type of a head injury. 

A social work entry from August 1998 noted that the Veteran was seen with a woman he had been living with for 2 years.  They were not married.  She complained of the Veteran's bad behavior.  The couple had met in 1996.  The Veteran discussed his MVA in service by saying they hit a bridge at 120 miles per hour (MPH).  The social worker wrote "Veteran also states he has had multiple head trauma but was vague and casual.  He stated that 'they' had done all the scans and scopes of his head and found no injury."  The Veteran was to see Dr. L.S.

The first entry from Dr. L.S. is dated in September 1998.  The Veteran's bad behavior toward his girlfriend was noted.  The Veteran gave a history of two surgeries stemming from his MVA in service.  He related the history of hitting the bridge at 120 MPH.  The Veteran also estimated he had been knocked out at least 5 times for minutes.  He said that "a lot of these" occurred during service.  He gave the example of the MVA, then being hit in the head with a billy club while training at Ft. Leavenworth, and then during a fall with nothing further as to date or location of this fall.  He reported a suicide attempt when his first marriage was breaking up in the 1980's and that he drank Raid.  He was hospitalized for 30 days and diagnosed with depression.  One alcohol treatment at St. Francis in the 1980's was reported.  Dr. L.S. said the Veteran worked in a steel factory for 13 years after service.  She said that he had a MVA that injured his pelvis and hip while he was working on that job and went immediately on SSA disability and had been on SSA since then.  

Her Axis I diagnosis was alcohol abuse.  Axis II was personality disorder, not otherwise specified (NOS).  She included status post several head injuries with loss of consciousness as factors on Axis III.

The Veteran underwent psychological testing in December 1998.  The purpose of the testing was to help in marital counseling.  The examiner said the Veteran placed in the 30th percentile overall on the group test of cognitive functioning.  This placed him near the lower end of the average range and the scores were essentially the same in both of the tested areas, vocabulary recognition and abstract reasoning problems.  The examiner said the Veteran's history indicated he had suffered significant head injuries with loss of consciousness in the past and that the test results suggested that a full neuropsychological workup was warranted.  The examiner said that, from the testing, the Veteran did not appear to have significant personality disorder involving long-term anger and more reactive pattern or something related to possible organic brain problems was suggested.

A social work entry from January 1999 noted that the Veteran was doing better and it was felt it was due to medication prescribed by Dr. L.S.  The social worker said that she and Dr. L.S. presumed the Veteran had had a full neurological workup in the past and made him aware that he may have some brain damage due to the multiple traumas he had to the head.  The Veteran and his girlfriend said they were unaware of this and that no one had told them.

The remainder of the VA records show visits with Dr. L.S. in 1999, 2000 and 2001 to assess the Veteran's current status at the time of his visits.

The RO denied the Veteran's claim for service connection for an organic brain disorder in September 2001.  The basis for the denial was that there was no evidence of a head injury in the STRs.  The Veteran perfected his appeal of the denial of service connection in May 2002.  The Board notes that the Veteran's rating for his low back pain disability was increased to 20 percent at the same time.  The effective date of the increase was March 22, 2000.

VA treatment records for the period from August 2001 to April 2003 were received.  There was an entry from Dr. L.S., dated in October 2001, where she provided an assessment of organic personality change due to head trauma.  She provided the same assessment in December 2002.

The Veteran submitted a statement in June 2003.  He said he was treated for hip, legs and head at MAH in 1975.  He also said he was hit in the head and knocked out and had to have stitches in 1976.  He did not provide any further details.  

SSA records were received at the Board in July 2003.  The medical evidence was almost entirely VA medical records that are duplicative of records already in the claims folder and relate almost entirely to the Veteran's left hip over the years from 1989.  Unfortunately, the decisional document was not the original decision.  Rather, it was a document dated in January 1995 that confirmed the Veteran's continued disability status.  The primary disability was listed as status post Chiari osteotomy and the secondary diagnosis was status post total hip arthroplasty.   

The Board remanded the case for additional development in September 2003.  On remand, the RO obtained records from Atchison Hospital, dated in July 1985, when the Veteran was initially treated after a suicide attempt.  The records reflect that the Veteran had been depressed, on and off, for the past year due to marital difficulties as well as some financial difficulties.  He drank one-half of a bottle of Raid insecticide in his suicide attempt.  The Veteran was to have inpatient psychiatric treatment at Shawnee Mission Psychiatric Hospital.  

Attempts were made to obtain the records associated with the inpatient psychiatric care but negative replies to requests for records were received.

In February 2004, the Veteran submitted a copy of his original award letter from SSA that was dated in June 1991.  The letter notified the Veteran that he was determined to be disabled as of August 1989 but would not begin to receive benefits until February 1990.  The basis for the grant of benefits was not included.

Additional records from SSA were received in January 2005.  The records included the Veteran's report of employment with the same employer from December 1977 to August 1989.  No new medical evidence was received.

The Veteran was afforded several VA examinations in May 2005.  Pertinent to his organic brain syndrome issue was a mental disorder examination dated May 5, 2005.  The examiner was Dr. S.B., the author of the October 24, 2000, outpatient entry previously of record.  He said he had reviewed the claims folder.  He noted that the Veteran had seen Dr. L.S. since 1998.  He also said that the Veteran had not been able to work since at least the late 1970's "by my history" and that the Veteran was not able to give much of a history.  

The examiner noted the accident of December 1975 and said that Veteran had retrograde amnesia for the accident but apparently was able to function for the next couple of years - he said this was as best as he could piece together since the Veteran's memory was rather poor.  He said the Veteran reportedly was able to work for the next three years but his memory has been too poor for him to remember any kind of instructions.  He said the Veteran had difficulties in orientation, difficulties in concentration that had prevented his being able to carry on any useful work.  He also said the Veteran had physical problems and had been treated for them.  However, he said that mentally the Veteran was, in his opinion, totally disabled since the 1970's.  He stated that he did not think the Veteran was competent to manage his funds.

The examiner's Axis I diagnoses included organic amnestic syndrome secondary to head injury in the service.  He said he had no evidence that the Veteran has been injured subsequent to this.  He said he saw no medical conditions that would give him this level of organicity and he felt that, at least in this examination, it seemed clear that the Veteran has organic brain damage but no cause of it except for the car accident in 1975.  The examiner did not discuss the negative MRI findings of February 1998 or April 2005.  He also provided a diagnosis of major depressive disorder as secondary to organic brain damage.

The examiner said he had been asked to comment on two previous examinations - December 1981 and October 2000.  He said the examination in 1981 did not appear to have a complete mental status examination.  He said the Veteran may have been a little livelier that day but he did not have a good explanation of why the examiner thought there were no residuals.  He said he was not there in 1981.  He said it may be that the Veteran's condition worsened after that as it can if he is having a progressive scarring on something of that order.  He noted he had no problems with the report of 2000 as it was his report.  He said it was not terribly well documented and he hoped his current report was.  He repeated that he could not say why the examiner in 1981 said there were no problems if the history he was getting currently was correct which was that he had no ability to work at that time (October 2000).  

The Veteran was also afforded a VA brain and spine examination in May 2005.  The examination was conducted, in part, to evaluate the Veteran's claimed organic brain disorder as well as neurological symptoms alleged to be related to the Veteran's low back disability.  The examiner noted that he had reviewed the claims folder.  He reported the Veteran as having had head injuries from falls in April and May 1990.  He also noted the claimed head injury at the time of the MVA in 1975; however, he read from the STRs in noting treatment provided at that time.  He noted the MAH summary referenced ecchymosis.  The examiner also said there was a question of another head injury when the Veteran was struck with a club in November 1976 [sic].  He said there was a history of alcohol abuse and multiple driving under the influence (DUI's) violations in the past and that the Veteran was treated for this at St. Francis in the 1980s.  The Veteran was said to be a steel worker for 13 years after service until he quit working in 1989 and received SSA benefits.  

The examiner referred to the normal MRI of February 1998.  He noted that the Veteran was followed in psychiatry for a diagnosis of organic amnestic and organic personality changes as secondary to head injury.  He said that a skull x-ray of April 2005 was within normal limits.  Further, he noted that a second MRI of the brain, from April 2005 was also interpreted as normal.  He included the MRI report.

The examiner said that he did not find any specific neurological deficits related to a head injury or lumbar spine condition.  He noted the Veteran's diagnosis of organic amnestic disorder/personality disorder, and that the Veteran had some degree of cognitive dysfunction likely related to previous head injury.  He said it was not possible to determine if the condition was due to in service injuries versus post-service injuries as he did not have a clear picture of how severe the injuries were.  He said there were no apparent residuals found on repeat MRI studies which likely equated to mild injuries.  He said there appeared to have been no evaluation or diagnosis of head injury on documentation of treatment after the MVA in December 1975.  Finally, he said as there was no report of cognitive loss in the service and the Veteran did work for 13 years after service.  The examiner concluded that it was apparent that the Veteran's cognitive losses were of more recent onset and not likely due to military service.  

The Veteran also underwent a neuropsychological assessment on May 6, 2005.  The Board notes that the date of the report in the record is May 12, 2005, and it is referred to by that date by several other examiners.  However, the report says the examination took place on May 6, 2005.  Any citation to May 12, 2005, reflects citation to the same report.  The examiner referenced Dr. S.B's, particularly the history as related by the Veteran.  The examiner noted prior testing in December 2008.  He also noted the normal MRI of April 2005.

The examiner said that, because the Veteran's behavior was quite bizarre, he asked the clinic clerk what he had noticed about the Veteran's behavior because the clerk had repeated contact with the Veteran.  He said that during his initial contact in which the Veteran completed forms for his MRI, he moved at a normal speed and demonstrated no impairment or difficulty in completing tasks asked of him.  When the Veteran met with the physician's assistant (PA) for his physical examination, he moved with difficulty and demonstrated considerably more impairment than previously.

The examiner said the Veteran said he had a head injury but was unable to tell him anything about it initially.  After repeating the question the Veteran said "car wreck".  The Veteran's girlfriend was with him.  The examiner listed various behaviors exhibited by the Veteran during the course of the interview.  He said he told the Veteran that his behavior seemed unusual and was not typical of the patients he had worked with who had head injuries.  He said the Veteran simply shrugged his shoulders and provided no further elaboration.  He also said that the Veteran did not change his behavior.  The examiner stated that he felt the testing results were invalid due to the inconsistencies in the Veteran's behavior and may not represent his true abilities.  

In summary, the examiner said that, if the Veteran's performance accurately depicted his functioning, it would be consistent with a severe level of dementia which would require him to live in a structured setting, such as a nursing home.  However, the test scores were inconsistent, as was his observed behavior.  In one setting, for example, the Veteran was observed to be able to move easily and readily answer questions, performing the tasks asked of him without difficulty.  At another time, and during this evaluation, he moved and appeared to think very slowly, demonstrating bizarre behavior, brief verbalizations, and difficulty understanding what people say to him.  In addition, his performance was inconsistent.  While superficially it suggested aphasia, he obtained a score for confrontational naming (the Boston Naming Test) that placed him at the 25th percentile and well within normal limits.  Additionally, his behavior on that test was not as slow or disorganized as on other tests.  His difficulty with digit span suggested a very severely impaired ability to attend and concentrate, which was not borne out by his performance on other tests.  For example, on mental arithmetic, he obtained a score that was within normal limits and solved all the problems correctly, although he lost points on one item because he required 5 seconds more than the time limit.

The examiner said another important factor was that the Veteran had a MRI of the brain recently.  The report of that exam showed no abnormalities.  Personality testing performed in 1998 suggested that at that time he was demonstrating some somatic delusions.  He said the Veteran's performance on the Rey 15-item test did not permit him to conclusively conclude that he exaggerates his deficits, but it was very suggestive.

The examiner concluded that, with all the evidence taken together, he believed that the Veteran may be exaggerating his deficits and his performance during the evaluation did not accurately reflect his actual abilities.  The examiner said the Veteran's pattern of performance was not consistent with what he would expect from a person with dementia due to head injury.   

The Veteran was afforded a VA mental disorders examinations in August 2005.  The examiner said that his opinion was based on a review of three volumes of claims folder including: Compensation and Pension (C&P) examination from 1981 that included complete neurological evaluation, treatment notes from Dr. S.B., C&P examination by Dr. S.B., neuropsychological evaluation from May 2005, VA medical records, especially from 1994 to the present, MVA records from the military in 1975, multiple follow-up visits during his rehabilitation while in the service and a variety of other pieces of information in the three claims folders that include other hospitalizations.

The examiner said the Veteran indeed did suffer a MVA in 1975 that was well documented in the medical record.  The Veteran reported not having memory of the accident but regained his immediate memory upon presenting to the local hospital post accident.  The examiner said that records report that the Veteran was not actually unconscious but did have amnesia for the accident.  Physical examination at the time of accident revealed multiple orthopedic problems.  He had a bruise on his eyelids but no other head trauma was noted.  Cranial nerves and neurological examination were all intact.  A review of all available medical records did not support any cognitive dysfunction immediately after the accident and there was no record that he had memory problems reported during his long convalescence with multiple nursing and physician notes documented.

Subsequently, in 1981 he had a complete neurological examination and there was no evidence of any residual neurological affects, cranial nerves were intact, reflexes were all symmetrical and mental status was unremarkable.  After his release from the service the Veteran reported he went to work in a foundry.  There was a notable lack of information about the time from the release from service until 1989 when Social Security reported that he had been approved for disability.  It was reported that he worked for approximately 13 years post separation from the service which would be appropriate up until this time of 1989.  Medical records resume in 1994 and the first mention of any memory problems occurs in 1998 when he had an examination by Dr. L.S.  At that point he reported that he had been knocked out at least five different times including being hit by a billy club and having a fall.  It was also noted in the record that the Veteran had had three DUIs and was in alcohol treatment in the 1980s.  It was also notable that he had a suicide attempt where he ingested Raid insecticide and required treatment in an intensive care unit.  The mental status examination in 1998 found him to be alert and oriented times three, memory was intact, he could remember three presidents and could spell W-O-R-L-D backwards.  

The Veteran did have group psychological testing in 1998 which showed him to be in the 30th percentile, or the low average range in screening for organicity.  This psychological testing also showed significant hypochondriacal trends but hypothesized that there might be developing organic brain problems.  A subsequent C&P neuropsychological examination on May 6, 2005, was significant in that it had considerable inconsistencies.  The examiner hypothesized that there might have been some exaggeration of his problems during that examination.  At the time of the evaluation the Veteran was fully oriented to person, place and time though on a previous evaluation with Dr. S.B. he was disoriented to place and time.  There was no evidence in the record of a process that would cause varying levels of consciousness or memory so this would support the concern that perhaps the Veteran on occasion exaggerated his problems and this could be hypothesized to be related to the potential advantage of this in a C&P examination.  The examiner noted he was not saying that he disagreed with the diagnosis of organicity because he believed there was sufficient evidence to support that diagnosis but that it might actually not be quite as bad as the Veteran sometimes portrayed it.

The examiner said, in putting all of this information together his conclusion was that the current organic brain problem was less likely as not the cause of the motor vehicle accident [sic].  This conclusion was based on:  lack of significant evidence of a head injury during the MVA, including lack of physical sequelae of the fact that he had no significant memory problems immediately after the accident or throughout the period of his rehabilitation after the accident or throughout the period of his rehabilitation supports that there was not significant head injury but rather a very mild concussion at the time of the MVA.  He said there was nothing in the medical literature that supported development of a dementing process directly related to a single mild concussion over 20 years prior.  In addition, he noted the Veteran's report that he had been knocked out at least five times in his life, had had significant problems with alcohol and on one occasion drank a rather toxic insecticide.  With all these other mitigating factors is makes it unlikely this one motor vehicle accident is the sole cause of his current organic process.  MRI examinations conducted in 1998 and 2005 also support that there was not significant intracerebral brain trauma related to the MVA.

VA records for the period from September 2003 to August 2005 note the periodic review of the Veteran's status by Dr. L.S.  In February 2005 she reported that the Veteran was stable with no complaints.  He had a flat affect and there was little conversation but he would answer questions.  In June 2005 Dr. L.S. said the Veteran was pretty nonverbal.  His wife (the Veteran had married his girlfriend) said the Veteran was having more problems remembering things and could not comprehend what he reads.  

The RO made a determination that the Veteran was not competent to handle disbursement of funds in November 2005.  

The Board remanded the case again in April 2007.  The primary development required was issuance of a complete notice letter for the Veteran's then pending eight issues.

The agency of original jurisdiction (AOJ) issued the letter in May 2007.  The Veteran provided a response in June 2007.  The response included a statement from his spouse.  She said she had known the Veteran since 1996.  During this time there was a gradual decline in his ability to take care of himself.  This included physical and mental decline.  

The Veteran also submitted a VA outpatient entry, dated June 6, 2007, from Dr. L.S.  She said the Veteran appeared worse.  The Veteran's wife said he no longer read Westerns like he did, she provided him with picture books.  Dr. L.S. noted the Veteran was last tested 2 years ago and thought new testing was in order.  

The Veteran submitted additional evidence in July 2008.  Pertinent to this issue was a September 10, 2008, clinic entry from Dr. L.S.  She was made aware that the Veteran's claim for service connection was denied.  She said she reviewed records of the Veteran's head injury in service and cited to the injuries listed in the Atchison Hospital records from December 1975.  She also reviewed the November 1976 emergency room STR where the Veteran was cut on the left side of the neck.  She also related what she had been told about the Veteran being repeatedly struck in the head by a policeman while on active duty.  The Veteran was reportedly treated at MAH for stitches and a concussion.  She noted that the Veteran's wife could not locate records associated with that event.  Dr. L.S. said the only other head injury she knew about was when the Veteran had a coughing fit and passed out.  His wife witnessed this and there was no medical treatment or apparent head injury.

She said she had worked with the Veteran since 1998.  She said that, clearly his head trauma was sustained while on active duty.  He had responded well to treatment with medications for his organic personality disorder.  Dr. L.S. stated that there was no question in her mind that the head trauma he sustained while on active duty caused his organic personality change due to head trauma.  The Veteran continued to decline cognitively and was developing dementia.  She said it was as likely as not that his current organic brain disorder was directly related to concussion in military service.  

The Board decided four of the pending eight issues in November 2008.  Increased ratings were denied for four issues.  Issues related to increased ratings for the Veteran's right and left hip disabilities, service connection for organic brain syndrome and entitlement to a TDIU rating were remanded.
 
The AOJ wrote to the Veteran to obtain additional information regarding the alleged assault by the policeman during service in January 2009.  The Veteran's wife responded in February 2009.  She said she made of a note of the incident when they first met because she was trying to help him gather some of his records.  The incident happened in Easton, KS.  The Veteran and two others were pulled over.  The policeman told the Veteran he was under arrest and when the Veteran asked why, the policeman struck him.  It was an Easton policeman.  The Veteran was taken to the sheriff's station.  A deputy saw the Veteran's injuries and the Veteran was taken to MAH for stitches.  He supposedly went back to the sheriff's office 2-3 days later to make a report.  The Veteran's wife could not say when this happened only that the Veteran said it was warm.

The Veteran was afforded a neuropsychological examination in April 2010.  The examiner said that he had reviewed the claims folder and medical records to include those related to the MVA in service.  He also clearly stated the issue before him of whether the Veteran's current impairment was related to the accident in service - 35 years ago.  He noted there was some discrepancy in the opinions of record.  The examiner provided an extensive review of prior reports and/or entries related to assessing the Veteran's disability.  In his noting of prior reports, the examiner either quoted them verbatim or parts of them in his report.

He began by listing the findings from the August 2005 mental disorders examination.  He cited to a VA neuropsychological assessment from September 2007 that was not yet of record but in the electronic medical records.  He said that assessment also concluded that the Veteran's problems were personality related as opposed to injury.  He noted the opinion of Dr. L.S. from September 2008 and included her conclusion that the Veteran's disability was directly related to his accident in service.  He reported that the Veteran and his wife had been married for 5 years but together for 13 years.  

The examiner said that the Veteran was unable to respond verbally to questions about his recent health-related events.  The Veteran's wife provided information and said that the Veteran's memory had continued to get worse.  She noted that the Veteran saw Dr. L.S. about every six months.

Upon completion of his examination, the examiner provided Axis I diagnoses of dementia, NOS and depressive disorder NOS and a GAF of 45.  He said the Veteran had total occupational and social impairment due to his psychiatric symptoms.  

The examiner noted that he had reviewed the records, as stated, as well as multiple VA exams in December 1981, May 2005 (Dr. S.B.), neuropsychological evaluation of May 6, 2005, September 5, 2007 (psychological testing), and September 10, 2008 entry from Dr. L.S. as well as the report of the concussion in service.  The examiner cited to the negative findings on December 1981 examination.  He also cited to the October 24, 2000, and May 2005 reports from Dr. S.B. and the opinions that expressed that the Veteran's cognitive impairments were severe and debilitating and caused the Veteran to be unable to work.  He said he concurred with that assessment.  He also noted that Dr. S.B. drew a linear causality to the Veteran's accident in 1975 but said this was based on the Veteran's self-reported history.  

The examiner also stated that he reviewed the August 2005 mental disorders examination report and negative opinion.  He said he concurred with the examiner's opinion of August 2005.  He said that examiner provided compelling rationales for the opinion and added that the rationales had not lost their compelling nature since 2005.  The examiner said he had reviewed the evidence of record prior to the date of the opinion and he found no evidence to lead him to negate the opinion.   

The examiner provided a detailed review of the psychological testing in September 2007.  He listed direct quotes from the report.  He noted that examiner's conclusion that the Veteran's pattern of performance was not consistent with what he would expect from a person with a dementia due to head injury.  He also listed Dr. L.S's opinion from September 10, 2008.  He noted that she also drew a causal connection between the MVA-related head injury and the Veteran's current condition.  

The examiner said that after reviewing the records, the Veteran was in a MVA in 1975.  He injured his head at that time and had other injuries.  He noted that hospital records showed a final diagnosis of mild concussion.  After service, the Veteran worked for a least a few years.  He had not been able to work for many years now, originally because of complications arising after hip replacement surgery.  He noted that there were reports that the Veteran sustained numerous blows to the head over the years (at least five), was alcoholic, had three DUI's, and once ingest an insecticide requiring hospitalization.  His current presentation was one of impaired physical and mental function.  The Veteran's memory on the mental status examination was appeared impaired.  He said some personality factors had been observed over time and by him related to effort, motivation and interpersonal capacities that complicated the understanding of the Veteran's organic/dementia process.  

The examiner said that he concurred with the assessment of Dr. L.S., and others, that there was some organic impairment, that the Veteran was debilitated and unable to work and that his essential psychosocial functioning was impaired.  He further stated that, in his final analysis in light of the data available to him, it would be speculative to assign certain causality of the Veteran's dementia, NOS, to the mild concussion suffered in 1975.  He opined that it was less likely than not that the Veteran's dementia was related to the MVA suffered in service.

The Board issued a decision that addressed the increased rating issues for the Veteran's right and left hips and entitlement to a TDIU rating in March 2011.  The Board remanded the issue of service connection for organic brain syndrome to attempt to find records related to the alleged beating by a policeman.

The AOJ obtained VA treatment records for the period from June 2001 to May 2011.  Most of the records related to entries dated from August 2005 and after.  Included in the records were entries from Dr. L.S., dated in June 2006 and June 2007, that provided periodic review of the Veteran's status.  The Board notes that in the latter entry, Dr. L.S. wanted the Veteran to have current neuropsychological testing.  Also included in the records was the September 2007 neuropsychological assessment provided to the Veteran that was cited in the VA examination report of April 2010.

The September 2007 examiner said the Veteran had a reported history of multiple head injuries.  It was noted that repeat neuropsychological assessment was requested to evaluate current cognitive functioning.  The assessment included a clinical interview with the Veteran, review of available medical records, and administration of the following tests:  Mini-Mental Status Exam (MMSE), and the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS).  The examiner said the results from the RBANS were reported using percentile scores based on comparisons to normal age-corrected control groups.  

The examiner said the Veteran has been diagnosed with depression, chronic obstructive pulmonary disease (COPD), and organic brain syndrome secondary to multiple head injuries.  There were concerns by his treatment team that his cognitive functioning continues to decline.  However, the Veteran stated that he had not noticed any cognitive changes over the past year.  The examiner said that past MRI of the brain had been read as normal.

The examiner noted that a past cognitive assessment was performed by on May 6, 2005 as part of a C&P evaluation.  It was notable that the Veteran's effort and motivation during that assessment were poor and the validity of the test results was called into question.  An additional psychiatric C&P assessment by in August 2005 also commented on the possibility that the Veteran may exaggerate his symptoms.  The examiner referred the reader to the past reports for complete details from the previous assessments.

The examiner said that the Veteran stated that he completed the 9th grade and later earned a GED.  He worked in a foundry in the past but had not been employed for the past decade.  The Veteran lived at home with his wife.  He stated that she handled their finances but he remained independent in all other activities of daily living.  He reported that he continued to drive on occasion, although he did not recall the last time he drove.  He stated that he spent most of his time watching television.

Upon examination, the Veteran was alert and generally well oriented to time and place.  The Veteran did not initiate any conversation but his speech was said to be fluent and coherent with no evidence of paraphasic errors.  His responses to questions were often vague and he occasionally tried to answer with gestures instead of words.  The examiner said the Veteran sighed at almost every test question and often rolled his eyes and frowned at the examiner.  His approach to testing was generally slow and effortful.  The Veteran occasionally swore during the testing and his effort and motivation during the assessment were said to be obviously poor.  The Veteran had a significant limp and he used a cane.  However, he did not complain of pain during the assessment.  The examiner said that, at best, the Veteran may be described as a reluctant participant in the assessment and the overall test findings are of limited value in assessing the Veteran's actual cognitive abilities.   He said that perhaps the Veteran's attitude toward testing can best be summarized in a sentence he wrote (with excellent handwriting) for the MMSE:  "This stinks."

The examiner listed the results of several tests.  He said the results of a brief cognitive screen fall in the normal range (MMSE = 28/30).   Most extensive intellectual testing (RBANS) revealed an average score on measures of visual-spatial processing (30th percentile).  However, remaining index scores (e.g. Immediate Memory, Language, Attention, Delayed Memory) all fell in the moderately to severely impaired range due to the Veteran's lack of sustained effort and motivation.  Thus, the majority of the test findings were not considered valid or reliable measures of the Veteran's actual cognitive abilities.

The examiner said that the overall test findings were not valid or reliable indicators of the Veteran's current cognitive functioning due to his poor effort and motivation throughout the assessment.  The examiner also said that, as with the findings from previous assessments, the Veteran's behavioral presentation was not consistent with the effects of past head injuries and was best explained by personality factors.  The examiner stated that it was unlikely that repeat attempts at neuropsychological testing would yield a different outcome and no additional recommendations are made at this time.  

The Veteran was seen by Dr. L.S. several days after the above assessment.  She said the Veteran became tearful when discussing the results of the recent assessment.  She said that it appeared the Veteran tried his best on the testing.  The records also included the entry from September 10, 2008, wherein Dr. L.S. provided her opinion as to the Veteran's current disability being related to his MVA in service.  She saw the Veteran again in September 2009.

Dr. L.S. saw the Veteran again in May 2010, after his VA examination of April 2010.  She noted that the Veteran's wife was not happy with the opinion.  She made no comment as to the examiner's opinion.  In fact, Dr. L.S. did not comment on any of the several negative reports that were contrary to her conclusion as expressed in September 2008.

The AOJ submitted requests for additional STRs that might document treatment for the alleged beating by the policeman.  However, negative replies were received that indicated all available records had been provided.

The AOJ also received negative replies to requests for police reports from the city of Easton and the sheriff's office of Leavenworth County.  

The Veteran's claim for service connection remained denied and the case was returned to the Board.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence of record clearly establishes that the Veteran suffered a mild concussion as a result of his MVA in service.  Contrary to various statements made by the Veteran, there is no objective evidence of a period of unconsciousness at the time of the accident or at any time during his treatment at Atchison Hospital or MAH.  The STR evidence also reflects that the Veteran recovered from his injuries and was cleared for an overseas assignment.

The Veteran developed problems with his left hip while serving afloat and underwent disability processing and was discharged based on his left hip condition.

The Veteran noted his concussion with his claim of November 1981.  However, the VA examination of December 1981 found no evidence of any residuals and noted the concussion by way of history only.

The VA records show that the Veteran was seen for marital counseling on one occasion in March 1990.  The examiner found him to be alert and oriented.  There was a specific finding of no organicity or thought disorder.  The first objective evidence of the Veteran being seen for complaints related to what was initially described as amnestic organic syndrome was the initial entry from Dr. L.S. in September 1998, more than 20 years after service.  In fact, her first assessment, despite the Veteran's reported history of head injuries, was of alcohol abuse and personality disorder, NOS.  The December 1998 neuropsychological assessment reported that the Veteran's history indicated that he suffered significant head injuries with loss of consciousness in the past and his test results suggested that a full neuropsychological workup was warranted.  However, as noted above, there is no evidence of a head injury with loss of consciousness in service.  

The October 2000 entry from Dr. S.B. was based on the self-reported history of the Veteran, to include the Veteran's report of being unconscious from his accident.  Further, he did not review any of the Veteran's STRs at that time to see that there were no symptoms in service or when the Veteran was examined in 1981.  He did not discuss the results of the February 1998 MRI.  Although his assessment of the Veteran's employability, as related to his psychiatric condition, may have been correct, his statement of relating that psychiatric condition to the MVA in service was not supported.

In his May 2005 VA examination report Dr. S.B. stated "facts" that are clearly erroneous.  He stated that the Veteran had not been able to work since the 1970s.  He stated this on two occasions in his report so it is not likely to be a typo or problem from dictation.  He said the Veteran was only able to work for three years as opposed to the unequivocal evidence that the Veteran worked for 13 years after service as noted in numerous reports and as indicated by the Veteran in his submissions to SSA.  In giving his opinion he said that he saw no medical evidence that would give the Veteran the level of organicity that was found on examination.  He said he could see no cause for it except for the MVA in 1975.  Dr. S.B. did not address the brain MRI findings of February 1998 or of April 2005.  He did not discuss the lack of symptomatology associated with the Veteran's treatment at the time of the accident or during rehabilitation in service.

The only other positive medical evidence in favor of the Veteran's claim is the September 10, 2008, opinion from Dr. L.S.  She had been treating the Veteran for 10 years at that point.  She had access to the prior negative opinions from VA examinations in May 2005, August 2005 as well as negative reports from neuropsychological assessments in May 2005 and September 2007.  She did not address any of those reports in providing her opinion.  Dr. L.S. stated an opinion that the Veteran's current organic personality change was due to head trauma in service.  

By contrast, there are number of negative medical opinions of record that do not find a connection between the Veteran's current diagnoses of dementia, NOS and depressive disorder, NOS.  As noted, the December 1981 VA examiner found no evidence of any residuals of the concussion.  The May 2005 VA examiner referred to the negative MRIs of the brain in February 1998 and April 2005.  He noted no document of treatment for related symptoms after the MVA in December 1975.  He further found no evidence of a report of cognitive loss in service and that the Veteran worked for 13 years after service.  The examiner felt that the negative MRI findings were indicative of a mild injury and that the Veteran's cognitive losses were of more recent onset and not likely due to service.  

The May 6, 2005, neurological assessment provided an in-depth review of the record and the Veteran's claimed injury.  He also noted the prior reports from Dr. S.B. and testing done in December 1998.  The examiner stated that, if current testing was an accurate depiction of functioning, it would be consistent with a severe level of dementia which would require the Veteran to live in a structured setting, such as a nursing home.  The examiner concluded that the testing did not accurately reflect the Veteran's current abilities.  He also stated that the pattern of performance was not consistent with what he would expect from a person with dementia due to a head injury.  

The August 2005 VA examiner noted the prior reports of record, to include those of Dr. S.B.  He provided a comprehensive review of the medical evidence, to include the STRs.  He noted the treatment provided by Dr. L.S.  The examiner cited to the neuropsychological assessment that reported inconsistent results.  He reported the Veteran as fully oriented to person, place and time but noted that Dr. S.B. reported the Veteran as disoriented to place and time.  He said there was no evidence in the record of a process that would cause varying levels of consciousness or memory.  He did not disagree with the diagnosis of organicity but it did not think it was as bad as portrayed by the Veteran.  The examiner concluded that the Veteran's current organic brain problem was less likely as not the cause of the MVA.  He provided a detailed rationale for his opinion to include stating that there was nothing in the medical literature to support development of a dementing process directly related to a single mild concussion over 20 years prior.  He relied on the two negative brain MRIs as further proof that there was not significant intra-cerebral trauma related to the MVA.

The neuropsychological assessment of September 2007 also found that the Veteran's testing behavior was inconsistent.  The examiner provided detailed statements as to why this was so and pointed to the different test results.  The examiner said that, as with findings from previous assessments, the Veteran's behavioral presentation was not consistent with the effects of past head injuries and was best explained by personality factors.  

The VA examiner of April 2010 providing a comprehensive review of the evidence of record to include STRs, which included records from Atchison Hospital, and the many examination reports, assessments, and opinions, to include those from Dr. L.S. and Dr. S.B.  He found the opinion from August 2005 to have compelling rationales.  The examiner said that he concurred with the assessment of Dr. L.S., and others, that there was some organic impairment, that the Veteran was debilitated and unable to work and that his essential psychosocial functioning was impaired.  He opined that it was less likely than not that the Veteran's dementia was related to the MVA suffered in service.

The Veteran has maintained that his organic brain syndrome is the direct result of his MVA in service.  He made later unsupported assertions of additional head trauma in service with two variations of his being struck in the head with a billy club and requiring treatment.  One instance was due to a training event at his unit in Ft. Leavenworth, the second instance was due to the alleged beating by a policeman while assigned to that area.  However, the evidence of record does not support a conclusion that either event happened.  

The Veteran's STRs do not reflect any treatment at MAH for stitches as reported by the Veteran but there are additional STR entries in 1976 following the Veteran's discharge from the hospital.  There are other entries prior to his assignment overseas.  The entries make no mention of a head injury.  Finally, there is no report of any type of a residual, either from the MVA or the other alleged head trauma in the medical board records.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran may have introduced the November 1976 emergency room STR entry in support of his allegations of an additional head injury but there was no evidence of any type of head injury at that time.  The entry notes no complaint of any type of blow to the head.  The only evidence of injury was the two lacerations on the left side of the neck from a straight razor.  In any event, the VA neurological assessments concluded that the Veteran did not exhibit behavior associated with head injuries and the several examination opinions were directly against the MVA as the cause of the Veteran's current disorder.

The Board acknowledges that the Veteran is competent to provide lay evidence regarding his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  He is not competent to provide lay evidence as to his current organic brain syndrome, variously diagnosed, as being related to head trauma in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In reaching this conclusion the Board has weighed all of the evidence of record, specifically the STRs, the VA and private treatment records, as well as the several VA examination reports.  The Board's task, when there is medical evidence in the record on appeal that indicates different conclusions, is to determine the issue by weighing and balancing all the evidence of record.  The Board must independently assess the quality of the evidence before it.  Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997).

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

It is in that light that the Board finds the December 1981, May 2005, May 6, 2005, August 2005, September 2007 (outpatient psychological assessment), and April 2010 opinions from the VA examiners to be of greater weight than the clinical assessments of Dr. S.B. and Dr. S.L. as well as the May 2005 examination report of Dr. S.B.  Dr. S.B. stated that his opinion of October 2000 was not well documented.  In his opinion of May 2005 he said he did not see any other medical evidence that would result in the Veteran's level of organicity and that, at least in the current examination, it seemed clear the Veteran had organic brain damage had no cause other than the MVA in service.  However, he did not address the negative MRI findings that other examiners found telling.  Further, he did not have the benefit of review of the later neurological assessments that found the Veteran's behavior and test results as not indicative of someone suffering from head trauma.  Dr. S.L.'s opinion suffers from her lack of addressing the negative evidence of record as well.  However, she was aware of the May 2005 and September 2007 neuropsychological assessments and as well as the negative MRI findings but failed to address them in providing her opinion.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for organic brain syndrome and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The Board notes that 38 C.F.R. § 3.102 was amended in August 2001, effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 eliminated the reference to submitting evidence to establish a well-grounded claim and did not amend the provision as it pertains to the weighing of evidence and applying reasonable doubt.  Accordingly, the amendment is not for application in this case.

II.  Earlier Effective Date

The Board notes that the Court has determined that a TDIU "claim" is not a separate claim for benefits; rather it is a part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App 447, 454-55 (2009).  Indeed in this case, the Veteran had submitted a claim for increased ratings for his service-connected disabilities in March 2000 with a formal "claim" for TDIU submitted in October 2000.  Although the TDIU was originally developed as a separate claim in keeping with interpretation of the law in effect at the time, the issue is now treated as an increased rating in light of the Court's holding in Rice.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(2) (West 2002), 38 C.F.R. § 3.400(o)(2) (2011)(unchanged since 2000); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in the Introduction, the Board previously granted the Veteran entitlement to a TDIU rating in its decision of March 2011.  The effective date for the increased rating was established as of May 5, 2005.  The Veteran appealed the effective date aspect of the decision.

In the Joint Motion, the only point of contention concerned the October 24, 2000, submission by Dr. S.B. wherein he said the Veteran was not employable.  The entry was a psychiatric clinic note.  Dr. S.B. noted that the Veteran had been totally disabled for 10 years.  He added that the Veteran's hip could account for that but in addition he had the symptoms or organic brain disorder secondary to a closed head injury incurred in service.  The Joint Motion held that Board "appeared" to have dismissed the probative value of the statement by Dr. S.B. in the face of other conflicting evidence.  The Board, it was said, did not discuss whether this finding, together with the contemporaneous medical evidence attributing the Veteran's unemployability, at least in part to his left hip disability, might support an earlier effective date for the grant of TDIU.

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service- connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist, on a facts-found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2011) (age is not a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of March 22, 2000, the Veteran's service-connected disabilities consisted of left hip disorder, status post total hip arthroplasty, rated as 50 percent disabling, chronic low back pain, rated as 20 percent disabling, right hip pain, rated as 10 percent disabling, residuals of fracture of the right femur, residuals of fracture of the right tibia, and residuals of a laceration of the left side of the neck, all rated at the noncompensable level.  The Veteran's combined service-connected disability rating, with consideration of the bilateral factor, was 70 percent.  Thus, he met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a) as of March 22, 2000.

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  The evidence of record shows the Veteran worked for one major employer from 1977 to 1989 and he described it as sheet metal work.  The medical evidence shows an increase in symptoms for the Veteran's left hip in 1989 which lead to the osteotomy in August 1989.  The Veteran then had his left hip replaced in November 1990.

The Veteran sought an increased rating for his left hip disability, and service connection for a right hip disability, as secondary to the left hip, as well as service connection for a low back disability in September 1997.  He was afforded a VA examination in December 1998.  The Veteran related that he experienced pain and stiffness in both hips, with his right being worse than the left.  The examiner noted that the Veteran was in chronic pain and "knows how to live with this problem."  The Veteran was noted to use a cane and walked with a right limp.  The Veteran had a range of motion for the right hip of flexion to 100 degrees, abduction to 30 degrees with pain.  He also had pain with internal rotation and external rotation.  The Veteran had external rotation to 40 degrees with both hips.  The Veteran had flexion to 120 degrees with the left hip.  X-rays of the right hip did not show any gross bone abnormality.  The examiner provided a diagnosis of chronic right hip and said that it was directly related to the Veteran's service-connected left hip disability.

The AOJ denied an increased rating for the Veteran's left hip disability in March 1999.  The Veteran was granted service connection for right hip pain.  The disability was rated as analogous to an impairment of the femur under Diagnostic Code 5255 with a 10 percent rating.  

The Veteran submitted his current claim for increased ratings for his hip disabilities on March 22, 2000.  He also submitted a claim for a TDIU rating at that time.  The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, wherein he reported he became too disabled to work in 1991.  He did not list his employer.  He said he had not tried to obtain other employment.  The Veteran said he was a high school graduate and had not had any additional training since he became too disabled to work.  His listed his disabilities as his back, leg, hip and head.

The Board notes that the Veteran submitted a VA Form 22-1990V, Application for Program of Education or Training, in September 1977.  He reported that he had completed the 10th grade but obtained a General Educational Development (GED) certificate.  

The Veteran submitted an outpatient treatment entry from the Mental Health Clinic (MHC) dated in October 2000.  The note was completed by Dr. S.B.  As previously noted, he said the Veteran had been totally disabled from work for 10 years.  He also said the Veteran's hip could account for that.  He said the Veteran also had the symptoms of organic brain disorder, secondary to a closed head injury incurred in service.  He said he did not believe the Veteran was employable "or will ever become so."

The Veteran was afforded a VA examination in July 2001.  The Veteran's history of the MVA in service and subsequent evaluation and treatment for his left hip was noted.  The Veteran reported that his pain was greater in his left hip than his right.  The pain was an 8 at the time of the examination and a 4 in the right hip.  He also reported weakness, primarily in his left leg, and stiffness in the hips in the morning and with damp weather.  He also said he experienced occasional swelling.  The Veteran said his legs would give way if he stands or sits for too long.  It was noted that he was issued a hand held shower and a bath seat to assist him in the shower.  He denied periods of flare-up because he said his condition was chronic and constant.  He said if he walked more than three blocks or sat for too long and in certain weather, his pain would go over a 10.  He said he had used a cane to assist in ambulation and had been unemployed since 1989.  He said he was in receipt of SSA disability benefits.  The Veteran reported he would occasionally drive a car and would walk out to his mailbox.  Other than that, he said his life was very sedentary.

On physical examination the examiner did note the use of a cane by the Veteran.  He said the Veteran had a very antalgic, slow gait.  He said the Veteran would swing his left leg in an outward motion.  The examiner also said there was atrophy in the left lower extremity and strength was reduced by approximately one-half.  He also said there was weakness in the left lower extremity.  The examiner said there was decreased strength in the hip flexors, knee flexors, extensors and foot dorsiflexors and plantar flexors in the left leg.  He said tone was increased and atrophy was noted and that there was a clonus (muscle spasm) on motion.  There was also guarding of movement and pain on motion.  

The examiner said the Veteran had 90 degrees of flexion for both hips while seated.  In a reclining posture, the Veteran had flexion to 30 degrees, limited by pain, and abduction to 30 degrees for the right hip.  For the right hip the examiner reported the Veteran had extension to 20 degrees, adduction to 25 degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  In regard to the left hip the Veteran had 20 degrees of flexion and 20 degrees of abduction.  He also had adduction to 0 (zero) degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  The examiner said that the normal range of motion for the hip was:  125 degrees of flexion, 30 degrees of extension, 25 degrees adduction, 45 degrees abduction, 60 degrees external rotation and 40 degrees internal rotation.  

The examiner said that a tomogram of the left iliac crest demonstrated previous surgical changes of the lateral aspect of the left iliac crest and prosthetic implant in the left hip.  An x-ray of the right hip showed no conclusive bone abnormality.  The diagnoses were left hip, status post total left hip replacement with postoperative incisional pain, congenital hip dysplasia of the left hip with lower left extremity dystrophy, right hip fracture [sic], right femur well healed, and trochanteric bursitis of the right hip.

VA treatment records for the period from 1998 to 2001 mainly relate to counseling and therapy provided to the Veteran and his then significant other.

The Veteran's claim for increased ratings was denied in September 2001.  .

The Veteran disagreed with the denial of his claim in October 2001.  He perfected his appeal in May 2002 and his case was forwarded to the Board.

The Board sought to develop additional evidence in the case, in keeping with practices in place at the time, in June 2003.  The Veteran was advised of this action that same month.

The Board remanded the case to the AOJ in August 2003.  Evidence developed at that time consisted of records from the SSA.  The administrative decision granting benefits was not included; however, a disability determination sheet reflected that the Veteran's primary disability was status-post Chiari osteotomy and his secondary disability was status-post total hip arthroplasty.  The form was issued as a continuance of the Veteran's disabled status in 1995.  It showed that he was considered to be disabled as of August 1989.  It appears VA records for the period from July 1989 to June 1994 were used to support the SSA decision.  The original SSA decision was never provided to VA.

Also obtained were VA treatment records for the period from August 2001 to April 2003.  The Veteran was seen in the orthopedic clinic on several occasions during that period.  In August 2001 he was noted to use a cane.  He walked with a very marked limp with complaints of pain in the left side of his pelvis and hip.  The examiner said that, during gait, the left hip stayed markedly adducted and the Veteran had very little flexion or motion of the hip.  In November 2001 the Veteran said he had never been pain-free since his surgery and that the pain had gotten worse in the last several years.  The Veteran was noted to have diminished flexion.  He reported pain in his groin with any range of motion of his hip.  He said that pain was independent from the pain he felt up higher over his iliac crest.  The examiner said the Veteran's motion was limited in all directions secondary to pain and spasm.  The Veteran was seen in March 2002 where the results of a bone scan from January 2002 were discussed.  The examiner said the scan showed no evidence to support any active bone process in the left hip.  The Veteran was able to sit comfortably on the examination table.  The examiner said the Veteran had a noticeable antalgic gait with the left hip.  He said the Veteran had pain with passive internal and external rotation at the groin while sitting.  

The Veteran was seen again in April 2003.  The Veteran reported that his left hip still ached and hurt.  His significant other said that the Veteran was stiff and sore with aching during cool and rainy weather.  On examination the Veteran was said to have what the examiner said was "normal" flexion of 90 degrees, abduction of 40 degrees, adduction of 25 degrees and internal rotation of approximately 10 degrees and external rotation of 30 degrees with the right hip.  The left hip had flexion to 45 degrees.  The examiner said the Veteran kept his cane under his left calf to help pull his leg up, keeping his heel on the examination table.  He said the Veteran could abduct approximately 10 degrees with his heel on the table.  The examiner said the Veteran obtained the sitting position easily and sat with 90 degrees of hip flexion without obvious discomfort.  There was no clonus.  The examiner also said that, as the Veteran held his knees extended for examination of pulses, both quadriceps exhibited good strength.  The examiner said that he felt the Veteran was functioning well.

The Veteran was afforded several VA examinations in May 2005.  At an examination relating to his spine disability, the Veteran reported that he had fallen on seven occasions in the last six months.  At another examination related to evaluating his organic brain syndrome, there were findings of atrophy of the proximal muscles of the left lower extremity, strength was said to be reduced, 4/5 in the extensors/flexors.  The atrophy and weakness were said to be mild.  The examiner said there was hemiparesis on the left side.  He said that the atrophy was also related to disuse as the Veteran was reported to be very sedentary.  

On examination of the hips, the examiner noted the results of prior VA examinations.  Prior x-rays and the bone scan were also noted in the report.  The results of the April 2003 outpatient orthopedic clinic visit were noted.  The Veteran complained of constant pain in the left hip with a rating of 6 at rest and a 9 with weight bearing.  He reported a pain level of 2 at rest and 5 to 6 with weight bearing for the right hip.  He said he had chronic weakness in the left leg and stiffness in both hips.  He said he had reduced endurance and fatigability and could only walk one block with his cane.  

The examiner tested the Veteran's range of motion for both hips for both active and passive motion, with the results unchanged for both.  The right hip had flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  In regard to the left hip the Veteran had flexion to 55 degrees, extension to 10 degrees, adduction to 20 degrees, abduction to 20 degrees, external rotation to 55 degrees, and internal rotation to 40 degrees.  The examiner said the Veteran had hip flexion to 90 degrees when sitting.  He also said the Veteran had pain throughout all motions of the left hip and that motion was limited due to pain and spasm.  He said there was marked atrophy of the left thigh and calf.  

The diagnoses were status-post total replacement, left hip, with postoperative incisional pain, congenital hip dysplasia, left hip with lower extremity dystrophy, old fracture of the right mid-shaft femur and distal tibia, well healed, and trochanteric bursitis of the right hip.  The examiner addressed the occupational impact of the Veteran's disabilities.  He said, primarily due to the left hip condition, the Veteran was limited to very sedentary occupational activities with no prolonged weight bearing, no climbing or repeated squatting.  He said the Veteran would be capable of sustaining sedentary gainful employment.  The examiner added that the right hip condition had little effect on the Veteran's employment.

Additional VA records for the period from September 2003 to August 2005 do not reflect treatment related to either hip disability.  

The Veteran's spouse submitted a statement in support of his claim in June 2007.  She said she had known the Veteran since 1996.  She said there had been a gradual decline in the Veteran's ability to take care of himself.  She also said this included his physical capacity and mental facilities.  The Veteran's spouse said she had to help him with his personal hygiene and that he could not sit for long periods of time.  She ensured that he went to his medical appointments, followed treatments and gave him his daily medication dosage.  She said the Veteran was requesting to be rated at 100 percent because he could not physically or mentally maintain a normal lifestyle much less work of any kind.  

The Veteran also submitted a VA Form 21-8940 that contained updated information reflecting that he last worked in August 1989.  He listed his employer but not years of employment.  The Board notes that the SSA records show his employment with the same employer from 1977 to 1989.  He also indicated that he had completed high school by obtaining a GED certificate.  

In February 2008 the Veteran submitted a copy of a VA MHC note dated in June 2007.  The VA psychiatrist, Dr. L.S., said that, due to the Veteran's physical disabilities and his dementia secondary to head trauma, he was not employable now or into the foreseeable future.  

The Board remanded the Veteran's case for additional development in November 2008.  The Veteran was afforded a VA examination to evaluate his hip disabilities in March 2009.  The examiner said the Veteran complained of persistent and worsening pain since his last examination.  He arrived in a wheelchair and required two people to assist him to the examination table.  The Veteran said he had bilateral hip pain with the left worse than the right.  He said the pain was a constant 7 on a daily basis and would go to a 9 that would last 4 to 6 hours until he used either pain medication or heat.  He said this happened at least 12 to 15 times a month.  He said that cold weather, rain, and snow aggravated his pain.  The Veteran said he could not sit longer than 30 minutes.  The Veteran had to constantly shift to avoid putting pressure on the left side while sitting.  He would shift his weight to the right hip when standing.  The Veteran said he had to use his cane constantly and could go only 6-10 feet.  The Veteran said they lived in a very small home but that he would have to stop and rest before even getting to the bathroom.  He would be able to use the toilet but would require assistance.  His wife said that the Veteran would not be able to get out of bed on many mornings until she gave him pain medication and heat.  He said he was now easily fatigued and he had lack of endurance, even in his small home.

The examiner said the Veteran did not have a wheelchair but must use a cane.  The examiner noted that the Veteran said that approximately four years ago he would walk to get the mail and feed his dogs.  He was fairly sedentary now and required help with dressing, shaving, and bathing.  He still showered with his hand held shower on a chair.  He did not get out except for appointments.  His wife said it was a major undertaking to even get him into a vehicle.  The examiner noted a review of the records showed that the Veteran had not had any orthopedic consults or surgical consultations in the last four years.  

The examiner said the Veteran was unable to walk with his cane to the examination room and required the wheelchair.  He said the Veteran required the use of the cane and assistance to move about in the examination room independently with functional limitation.  The examiner said there was impairment with ambulation with the gait being antalgic [sic] with a shift toward the right side upon walking.  The examiner said the Veteran required a two-person assist to get onto the examination table.  He said the movement was unsteady and indicated a less than normal flexible right [sic] hip joint, and weak iliopsoas and quadriceps muscle, compared to the right.  

The Veteran had a range of motion of flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 20 degrees, external rotation to 30 degrees and internal rotation to 20 degrees for the right hip.  The left hip range of motion was measured with flexion to 40 degrees, extension to 5 degrees, adduction to 5 degrees, abduction to 15 degrees, external rotation to 20 degrees and internal rotation to 5 degrees.  The examiner said that there was pain with bilateral passive internal and external rotation at the end point with the left worse than the right.  He said the Veteran tolerated the testing without guarding.  There was endpoint stiffness with external rotation more than internal.  There was also pain at the endpoint of abduction and pain with adduction.  The examiner said there was moderate pain with flexion and extension.  He said the Veteran could sit with the left leg at 90 degrees but was constantly shifting weight and rolling to the right hip.  

The examiner said that he could not express an opinion of additional limitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare-up without resorting to mere speculation.  The examiner said the examination findings were based on a minimum of three repetitions of range of motion.  The examiner's diagnoses were bilateral degenerative joint disease (DJD) of the hips with the left greater than the right.  

This was the evidence considered by the Board at the time of its decision in March 2011.  Based on this evidence, the Board granted an increased rating to 70 percent for the Veteran's left hip disability, effective from March 9, 2009.  The Board also granted the Veteran entitlement to a TDIU rating, effective from May 5, 2005.

The Board remanded the case for additional development of the issue of service connection for organic brain syndrome.  The additional evidence that was developed, while including comments about the Veteran's overall physical status, related primarily to his organic brain syndrome and does not address his employability from May 2005 and before.  No additional examinations were conducted to evaluate the Veteran's orthopedic disabilities or laceration on the left side of his neck.  

In reviewing the evidence of record, to include the October 2000 statement from Dr. S.B., the Board finds that the Veteran's service-connected disabilities combined to render him unable to obtain and maintain substantially gainful employment as of the date of the claim of March 22, 2000.

The Veteran was unemployed at the time of his claim.  The October 2000 VA treatment entry, although mentioning the Veteran's left hip disability without describing how it made the Veteran unemployable, does represent evidence that the left hip disability represented a significant impairment.  The July 2001 VA examiner noted atrophy in the left lower extremity and there was clonus on motion and guarding of movement pain on motion.  The Veteran's range of motion itself was not significantly limited, for either hip.  The several VA outpatient entries from 2001 to 2003 also noted the Veteran to walk with a marked limp with complaints of pain.  There was a decrease in range of motion noted.  The Veteran continued to have antalgic gait.  The April 2003 entry reported more positive findings and that the Veteran was functioning well.  

The May 2005 VA spine examination noted atrophy of the proximal muscles of the left lower extremity and reduced strength.  The atrophy and weakness were described as mild but were present.  The examiner for the Veteran's hips said there was marked atrophy of the left thigh and calf.  He said, primarily due to the left hip condition, the Veteran was limited to very sedentary occupational activities with no prolonged weight bearing, no climbing or repeated squatting.  He said the Veteran would only be capable of sustaining sedentary gainful employment.  

Based on the Veteran's limited education, prior job experience involving only physical labor, and level of combined disability, and the outpatient and examination medical evidence, the Board finds that the Veteran's combined disabilities prohibited him from substantial and gainful employment from the date of his claim, March 22, 2000.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's claim for increased ratings and a TDIU rating was submitted in March 2000, a time prior to the enactment of the VCAA.  The AOJ initially wrote to the Veteran in regard to his claim in June 2001.  The Veteran was not advised of the evidence required to substantiate his claim for an increased rating or to establish entitlement to a TDIU rating.  He was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was advised of the evidence received in support of his claim as well as receipt of his TDIU claim.

The Veteran's claim for service connection for organic brain syndrome was considered based on his submission of the October 2000 VA treatment entry.  Again, prior to the enactment of the VCAA.

The AOJ provided notice to the Veteran on how to substantiate his claim for service connection and TDIU rating in May 2007.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was asked to submit any medical evidence that he had.  Finally, the letter advised the Veteran as to how VA determined disability ratings and effective dates.  

Subsequent to the notice letter, the Veteran submitted two responses, with evidence, in May and June 2007, respectively.

The Veteran's claim was re-adjudicated in June 2008.  The claim remained denied.  He was issued a supplemental statement of the case (SSOC) that reviewed the evidence added to the record and provided reasons and bases for the continued denial of his claim.

The Board remanded the case for additional development in November 2008.  Additional evidence was obtained and associated with the claims folder.  The Veteran submitted evidence in support of his claim.  The AOJ re-adjudicated the claim in August 2009.  The claim was again denied.  The AOJ issued a SSOC that addressed the additional evidence added to the record and the basis for the continued denial of the claim.  

The Board granted the Veteran's claim for a TDIU rating in March 2011.  The issue of service connection for organic brain syndrome was remanded.

On remand, additional evidence was developed and attempts to develop additional military records as well as possible police reports were undertaken.  The Veteran's claim for service connection for remained denied and he was issued a SSOC in February 2012.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He received notice on how disability ratings and effective dates are determined.  He was asked to submit evidence or identify evidence that the AOJ could obtain on his behalf.  He submitted his own lay statements as well as medical evidence in support of his claim and argued for why he should be entitled to an earlier effective date for his TDIU rating and why service connection or organic brain syndrome was warranted.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were of record and additional copies of his STRs and personnel records were obtained following the remand of March 2011.  VA records were also obtained and associated with the claims folder.  Private records were obtained and the Veteran submitted medical evidence and lay statements in support of his claim.  The Veteran was afforded VA examinations in the development of his claim.  These examination reports contain sufficient evidence by which to evaluate the Veteran's disabilities in the context of a total disability rating as well as to evaluate his claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran elected to not have a hearing in his case.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Service connection for organic brain syndrome is denied.

An effective date of March 22, 2000, for the award of a TDIU rating is granted, subject to the regulations governing the award of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


